     Case 2:19-cv-01474-APG-BNW Document 28 Filed 05/21/21 Page 1 of 3



 1   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     CLARK COUNTY SCHOOL DISTRICT
 4   OFFICE OF THE GENERAL COUNSEL
     5100 West Sahara Avenue
 5   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 6   Fax: (702) 799-5505
     redmopv@nv.ccsd.net
 7
     herrec4@nv.ccsd.net
 8   Attorneys for Clark County School District

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11

12   ELISEO NAPOLES, MARIA NAPOLES                       CASE NO.: 2:19-cv-01474-APG-BNW
     AND M.N., A MINOR, BY AND
13   THROUGH HIS GUARDIAN AD LITEM,
14                                                       STIPULATION AND ORDER ALLOWING
                    Plaintiffs,                          CERTAIN DEPOSITIONS TO TAKE
15                                                       PLACE AFTER DISCOVERY DEADLINE
     v.                                                  AND EXTENDING DEADLINE FOR
16                                                       DISPOSITIVE MOTIONS AND JOINT
     CLARK COUNTY SCHOOL DISTRICT,                       PRE-TRIAL ORDER
17   DOES I through X, inclusive; ROE
18   CORPORATIONS I through X, inclusive,                (First Request)

19                  Defendant.

20           Plaintiffs Eliseo Napoles, Maria Napoles, and M.N., by and through his guardian ad litem,
21   (hereinafter, “Plaintiffs”), and Defendant Clark County School District (hereinafter,
22   “Defendant”), by and through their respective attorneys of record, agree as set forth below to take
23   two depositions after the close of discovery on May 17, 2021, to extend the deadline for
24   dispositive motions from June 16, 2021 to July 30, 2021, and to extend the deadline for pre-trial
25   orders from July 16, 2021 to August 30, 2021. This is the Parties’ first request for an extension of
26   time of the dispositive motions and joint pre-trial order.
27           WHEREAS the current discovery deadline is Monday, May 17, 2021;
28
     Case 2:19-cv-01474-APG-BNW Document 28 Filed 05/21/21 Page 2 of 3



 1          WHEREAS the current deadlines to file dispositive motions and the joint pre-trial order

 2   are June 26, 2021 and July 16, 2021, respectively;

 3          WHEREAS two depositions noticed by Plaintiffs (Sara Rosengren and a Rule 30(b)(6) of

 4   Defendant) have not taken place due to scheduling issues and a meet and confer;

 5          WHEREAS the parties agreed to reschedule the two depositions for a subsequent date to

 6   occur after the May 17, 2021 discovery cut-off;

 7          WHEREAS the parties have agreed to reschedule Sara Rosengren’s deposition for

 8   Monday, May 24, 2021, considering the schedule of Ms. Rosengren and counsel for the Parties;

 9          WHEREAS the parties have agreed to reschedule the Rule 30(b)(6) of Defendant

10   deposition for Thursday, May 27, 2021 and Wednesday, June 2, 2021, considering the schedules

11   of parties and counsel for the Parties;

12          WHEREAS, the dates of the two continued depositions, will require an extension of the

13   dispositive motion deadline to ensure complete copies of two deposition transcripts are available

14   and received; therefore the Parties request that the dispositive motion deadline be continued for

15   forty-five days (45) or until July 30, 2021. In conjunction with this, the Parties request that the

16   deadline for the pre-trial order be continued for thirty days (30) after that, or until August 30,

17   2021. This is the Parties’ first request for an extension of these deadlines, and is requested due to

18   the circumstances detailed above, and the Parties’ schedules. It is made in good faith and is not

19   intended to cause delay.

20   …

21   …

22   …

23   …

24   …

25   …

26   …

27   …

28   …

                                                 Page 2 of 3
     Case 2:19-cv-01474-APG-BNW Document 28 Filed 05/21/21 Page 3 of 3



 1          IT IS HEREBY STIPULATED AS FOLLOWS:

 2          1. The depositions of Sara Rosengren and the Rule 30(b)(6) of Defendant are permitted to

 3   proceed after the close of the discovery deadline, May 17, 2021.

 4          2. The deadlines to file dispositive motions and the joint pre-trial order are continued for

 5   forty-five days, until July 30, 2021and August 30, 2021, respectively.

 6   Dated: May 20, 2021.                              Dated: May 20, 2021.

 7   HATFIELD & ASSOCIATES, LTD.                       CLARK COUNTY SCHOOL DISTRICT
                                                       OFFICE OF THE GENERAL COUNSEL
 8

 9
     By: /s/ Trevor J. Hatfield                        By: /s/ Crystal J. Herrera
10       Trevor J. Hatfield (#7373)                        Phoebe V. Redmond (#9657)
         703 S. Eighth Street                              Crystal J. Herrera (#12396)
11       Las Vegas, Nevada 89101                           5100 West Sahara Avenue
         Attorney for Plaintiffs                           Las Vegas, Nevada 89146
12
                                                           Attorneys for Defendant
13

14                                               ORDER
15          IT IS SO ORDERED.
16                                                       Dated this
                                                               May_____day  of ___________, 2021.
                                                                    24, 2021.
17

18

19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                Page 3 of 3
